Duncan, Judge
(dissenting):
With regard to the appellant’s contention that he was denied a speedy trial, I do not agree with the majority that “the period of accountability for the offenses of which the accused stands convicted is not ten months, as alleged by the accused, but 100 days, that is, from May 5 to August 15, 1969.” That holding is based on a determination that the charges for which the appellant was originally restricted, and later confined, have all been dismissed, either at trial or on review. In my opinion, this is a misapplication of our holding in United States v Mladjen, 19 USCMA 159, 41 CMR 159 (1969). Mladjen is distinguishable on its facts.
On October 24-25, 1968, the appellant executed a pretrial statement (Prosecution Exhibit 12) in which he detailed his activities as a black marketeer in Navy ration tax-free cigarettes. Included in the statement is a list of the names (23) of fellow Navy personnel from whom he admittedly purchased cigarettes and the approximate number of cartons obtained from each. Appellant also acknowledged in the statement that he had stolen and sold United States ammunition ' and that he had unlawfully cohabited with the woman - whom he subsequently married. He was'placed under restraint priorato trial as follows: barracks restriction, October 24-30, 1968; restriction in lieu -pf arrest, October 30, 1968 — March 31, 1969; *368confinement, March 31 — June 24, 1969. Trial began August 27, 1969.
On January 16, 1969, the appellant was informed that he had been charged with black marketing, theft and sale of Government property, and unlawful cohabitation (Articles 92, 121,108, and 134, Uniform Code of Military Justice, 10 USC §§ B92, 921, 908, and 934, respectively). An Article 32 investigation was convened and completed on January 23, 1969, but the report thereof was not submitted until March 14, 1969. The pretrial investigation was returned on March 18 with oral advice to modify the charges and refer them to a special court-martial. This was done on March 26.1
On the following day, an associate of the appellant executed a sworn statement implicating the appellant in a recently discovered theft from the enlisted men’s barracks. On May 5, new charges were prepared and referred for pretrial investigation. At this time the original charge of black marketeering was retained but the charge of unlawful cohabitation had been changed to the violation of a lawful general regulation (Article 92, Code, supra) by marrying without the required written permission of the Commander, United States Naval Forces, Philippines. In addition, the appellant was charged with one specification alleging a theft from the barracks (Article 121, Code, supra) and twenty-two specifications each alleging, in conjunction with a named individual, a violation of a lawful general order (Article 92, Code, supra) by the purchase of cartons of cigarettes from United States military tax-exempt sources, for a purpose other than his own consumption. All but one of the individuals named in the separate specifications had been identified by the appellant in his October statement in which he detailed his black-market activities. These other offenses (purchase of cigarettes from tax-exempt sources) allegedly occurred between March and October 1968.
The Article 32 investigation was reconvened and completed on May 6, 1969. On May 15, defense counsel made a demand for a speedy trial. As noted above, the appellant was released from confinement on June 24.
Prior to referring the corrected and new charges to trial on July 30, the convening authority withdrew nine of the above-mentioned group of twenty-two specifications. At trial, the military judge granted a prosecution motion to dismiss nine more of them. The military judge also granted a defense motion for a finding of not guilty with regard to the original charge of black marketing on the ground of lack of evidence.
The court-martial convicted the accused of a violation of a general regulation by marrying without permission, barracks larceny, and four specifications of violation of a general order by the purchase of tax-free cigarettes for other than his own consumption. Although the court-martial rendered its decision on October 6, 1969, the convening authority did not act on the record until December 21, 1970. The latter reduced the value amount of the barracks larceny, but otherwise approved the findings. He approved the adjudged sentence of dishonorable discharge, total forfeitures, and reduction to the pay grade of E-l, but reduced the confinement at hard labor from three years to one year.
The Court of Military Review set aside and dismissed the conviction for violation of the regulation regarding the marriage and affirmed the other offenses and the sentence, except for the portion relating to confinement. In that regard, it affirmed only the confinement already served by the appellant as of February 20, 1970, on which date service of the remaining confinement had been deferred.
I believe these facts clearly reflect that the appellant was denied the speedy trial guaranteed by Articles 10 and 33, Code, supra, 10 USC §§ 810 and 833, and the Sixth Amendment to the *369Constitution of the United States. United States v Weisenmuller, 17 USCMA 636, 639, 38 CMR 434 (1968). See also United States v Smith, 17 USCMA 427, 38 CMR 225 (1968); United States v Williams, 16 USCMA 589, 37 CMR 209 (1967). Cf. United States v Keaton, 18 USCMA 500, 40 CMR 212 (1969).
The Government contends that the major portion of the delay can be attributed directly to the appellant. Counsel argue that other offenses committed by the appellant subsequent to his being placed on restriction justified deferment of all proceedings on the original charges. They refer specifically to the barracks larceny and the unauthorized marriage. The latter offense, however, was known by the appellant’s command on March 4 (Prosecution Exhibit 1), eighteen days prior to the date on which the original charges were referred to a special court-martial. Only the barracks larceny fits the category of a subsequently committed offense.
Be that as it may, when offenses have already been referred to trial and information is received reflecting the commission of other offenses, trial on the original charges need not be held in abeyance while the new ones are being processed. This is the teaching of United States v Thomas, 17 USCMA 22, 24, 25, 37 CMR 286 (1967). Quite correctly, the Government does not include in this listing of additional offenses, as a cause for delay, the twenty-two specifications reflecting the purchase of tax-free cigarettes from other military personnel. These offenses were acknowledged by the appellant in his October statement and verified in signed statements by the individual sellers on various dates between October 29, 1968, and November 29, 1968.2 I have been unable to find any explanation in this record for the failure to charge these offenses against the appellant until May 5, 1969, more than five months thereafter. The direct connection between these specifications and the original charge of black marketing was disclosed by the prosecution during argument on the admissibility of the appellant’s pretrial confession. Trial counsel contended that while the appellant’s intent in :purchasing these cigarettes was not pertinent to the twenty-two specifications, the fact that he purchased such large quantities were evidence corroborative of his admission that he thereafter sold them off base. In light of this connection and since the appellant stands convicted of four of these twenty-two specifications, I believe the majority err in holding that the Government’s accountability for the timeliness of bringing these charges to trial to begin on May 5, 1969. Even the Government conceded that its “period of accountability commenced on 24 October 1968.”
Article 10, Code, supra, clearly provides that when an accused is placed under restraint immediate steps be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him. If held for trial by general court-martial, Article 33 requires that charges, together with the investigation and allied papers, shall be forwarded within eight days, if practicable. If not practicable, a written report explaining the reasons for the delay shall be made. In a motion to dismiss the charges because of a denial of speedy trial, the “prosecution has the burden of establishing that the delay was not unreasonable.” Manual for Courts-Martial, United States, 1969 (Revised edition), paragraphs 68i and 215e; United States v Smith, 17 USCMA 55, 58, 37 CMR 319 (1967).
The appellant was under restriction —restriction in lieu of arrest for eighty-four days (October 24, 1968— January 16, 1969) — before he was *370initially informed of the charges against him, undeniably a clear violation of Article 10. When the charges were finally forwarded to the officer exercising general court-martial jurisdiction on June 17, 1969, the following explanation for delay was given:
“3. In compliance with reference (c), the following explanation is submitted as to why it was not practicable to forward enclosure (1) [investigating officer’s report of March 11, 1969] within 8 days following the accused’s being placed in confinement, and collaterally, the protracted delay following MOHR's being placed on restriction. Due to to the lenghtly [sic] period involved a chronological development would better present where significant and substantial delays have been caused:
“a. In October 1968, OIC, FICPAC, where the accused was then assigned, requested NISO-Subic to investigate MOHR for possible black market activities and wrongful cohabitation.
“b. 30 October 1968 — Accused placed on safekeeping restriction on the basis of MOHR’s alleged confession given on 25 October 1968. ONI investigation continued.
“c. 24 December 1968 — Initial ONI Investigation Report received by the command. The facts were immediately evaluated and the case referred for pretrial investigation.
“d. December 1968 — Final ONI Investigation Report of 26 December 1968 received and submitted to pretrial investigator.
“e. 23 January 1969 — Pre-trial investigation convened.
“f. 17 February 1969 — Pretrial investigating officer departed on TAD.
“g. 10 March 1969 — Pre-trial investigating officer returned.
“h. 11 March 1969 — Investigation report signed.
“i. 14 March 1969 — Investigation Report submitted without formal endorsement to Staff Judge Advocate Office, Subic Bay.
“j. 18 March 1969 — Investigation Report returned to command with verbal instruction to modify charges and reference for trial by special court-martial. New charges preferred and referred to a special court-martial on 26 March 1969.
“k. 31 March 1969 — Command received request for the appointment of certified counsel. MOHR ordered into safekeeping confinement when he was implicated in an alleged theft in the enlisted men’s barracks and plans to raid the Station Armory contained in ONI Investigation Report of 27 March 1969, which investigation was predicated upon a request by the Executive Officer on 24 February 1969.
“1. 1 April 1969 — Request for certified counsel forwarded to COM-NAYBASE, Subic Bay.
“m. 4 April 1969 — Initial ONI Investigation Report of 27 March 1969, concerning the break-in and theft of the barracks locker received by the command.
“n. 30 April 1969 — Final ONI Investigation Report of 28 April 1969, relative to theft in the barracks locker received by command.
“o. 5 May 1969 — Additional charges preferred and referred for pretrial investigation.
“p. 6 May 1969 — Pre-trial Investigation convened by mutual agreement between Defense Counsel, Pretrial Investigator and Counsel for the Government.
“q. 9 May 1969 — Deposition hearing convened to preserve testimony of three material witnesses departing this area.
“r. 20 May 1969 — Another deposition hearing convened.
“s. 2 June 1969 — Reinvestigation convened.
“4. The delay beyond this time in forwarding enclosure (2) [investigating officer’s report of June 4, *3711969], was caused in the preparation of the relatively lengthly [sic] record of proceedings, preparation of the investigating officer’s report and preparation of the records of the deposition hearing.”
This is hardly the reasonable explanation contemplated by the Manual and the opinions of this Court for a delay of almost eight months (236 days). The explanation discloses what happened but not why it happened.
The original charges were referred for a pretrial investigation (Article 32, Code, supra, 10 USC § 832) on December 24, 1968, yet that investigation was not convened until January 23, 1969, despite the fact that trial by general court-martial was contemplated. (See reference to paragraph 34e, Manual for Courts-Martial, United States, 1951, in the letter of referral.) A one-day hearing was conducted but the nineteen-page report of testimony taken was not submitted until March 14, 1969.3 The attachments to the report had all been prepared in September, October, and November 1968, and all but one relate to the appellant’s purchase of cigarettes from fellow seamen. Further delay until May 5, 1969, occurred when the command on April 25 reversed its determination of March 26 that a special court-martial was appropriate, to await the results of investigation of new and additional charges. The pretrial investigation of May 6 was sixty-two pages in length. Attached thereto are a number of statements taken in October and November 1968, also concerning purchase of cigarettes by the appellant and six taken in March 1969, relative to the barracks larceny. A copy of the appellant’s marriage contract is also attached. The hearing of June 2 is only three pages in length. The previously made demand for speedy trial was iterated at this time.
The appellant was suspected of the barracks larceny on March 27 and was ordered into confinement on March 31 for “safekeeping.” Charges concerning this offense, however, were not preferred until May 5 despite the fact that all of the witnesses who connected the appellant to the barracks larceny and who subsequently testified at the one-day hearing on May 6,4 had already given statements to Navy investigators on March 26 and 27. Others testified to their loss of property. On May 15, defense counsel made a demand for speedy trial. The report of investigation was prepared on June 4 but not forwarded to the convening authority until June 17. The only explanation for the thirteen-day delay was the time needed for “preparation of the record of the deposition hearings” since “the relatively lengthy record of proceedings” and the “preparation of the investigating officer’s report” had already been completed on June 4. The depositions, however, were not necessary to the pretrial investigation and were occasioned by lengthy and unexplained delay on the part of the Government in bringing this matter to trial.
The deposition hearings of May 9 and 20 were for the benefit of the Government in -order to preserve testimony of soon-to-depart servicemen. With one exception, a witness at the appellant’s wedding, all of the deponents testified relative to their sale of cigarettes to the appellant in October and November 1968.
While the commanding officer’s report went forward, as indicated, on June 17, the Government found it *372necessary to take additional depositions on June 12 and 24 and on August 14, 1969. Three deponents again testified as to the barracks larceny but the majority gave information on cigarette sales to the appellant, some seven to eight months previously. On June 12 and 24, defense counsel objected to the deposition procedure on the ground that had the Government not delayed the judicial process, these witnesses would have been available for cross-examination before the triers of fact. See United States v Davis, 19 USCMA 217, 220, 41 CMR 217 (1970).
The staff judge advocate did not prepare his pretrial advice for the convening authority until July 28— forty-one days later.5 But even then the Government was not ready to go to trial for on July 11 the witness who had initially implicated the appellant in the barracks larceny and who was admittedly an accomplice in that offense, advised trial counsel that he would claim Article 31 with respect to any questions asked of him on the witness stand. Trial counsel’s request for a grant of immunity for this witness was not signed until August 14.
In selecting beginning dates both for the regulation violation charges and the larceny, contrary to the concession of the Government and the facts of this case, in my judgment the majority is incorrect.
The Government has fallen far short of sustaining its “burden of establishing that the delay was not unreasonable.” Paragraphs 68i and 215e, Manual, supra. The delay in the pretrial processing of this case from the time of the appellant’s restriction on October 24, 1968, to the date of trial August 27, 1969, more than ten months, a delay wholly attributable to the Government, is, I believe, a violation of the accused’s statutory and constitutional rights. United States v Weisenmuller, supra; United States v Schalck, 14 USCMA 371, 34 CMR 151 (1964). Cf. Rule 48(b), Federal Rules of Criminal Procedure; United States v Marion, 404 US 307, 30 L Ed 2d 468, 92 S Ct 455 (1971), footnote 11. As this Court stated in United States v Ervin, 20 USCMA 97, 98, 42 CMR 289 (1970):
“When the Government has control of the procedures required to effect timely disposition of criminal charges, neither its good faith nor ‘inadvertent’ negligence can excuse inordinate delay. United States v Parish, 17 USCMA 411, 38 CMR 209 (1968); see also Smith v Hooey, 393 US 374, 21 L Ed 2d 607, 89 S Ct 575 (1969); Gross v United States, 408 F 2d 1297 (CA DC Cir) (1969).”
I would reverse the decision of the Court of Military Review and order the charges and specifications dismissed.

 The case was originally set for trial on April 25. This was later changed to April 30 and finally to May 8.


 Seven of these statements were considered by the investigating officer at the hearing on January 23, 1969. Eleven more were made part of the May 6 hearing record. At trial, only four were admitted in evidence by the military judge.


 The pretrial investigating officer’s temporary duty assignment on February 17, 1969, was to Honolulu for four days. Thereafter, he went on leave in the United States until March 10, 1969.


 It was on this date that the appellant was first made aware of the new charges, according to the report of proceedings. As late as April 25, when a decision was made to refer the matter to another Article 32 investigation, the appellant expected to be tried by special court-martial on the original charges.


 The pretrial advice was not complicated and is only twelve pages in length. Five of those pages consisted of a listing of the various charges and specifications, copied from the charge sheet, and five more summarized the expected testimony of the various witnesses as evidenced by their statements.